12/09/2022
                    IN THE SUPREME COURT OF TENNESSEE
                                AT JACKSON
                                       April 5, 2022 Session

             STATE OF TENNESSEE v. QUINTON DEVON PERRY

                Appeal by Permission from the Court of Criminal Appeals
                           Circuit Court for Madison County
                          No. 18-502 Donald H. Allen, Judge
                        ___________________________________

                               No. W2019-01553-SC-R11-CD
                           __________________________________

In this appeal, we address principles governing the imposition of consecutive sentencing
for “an offender whose record of criminal activity is extensive.” Tenn. Code Ann. § 40-
35-115(b)(2) (2019). Quinton Devon Perry pleaded guilty to twenty-four counts of
aggravated sexual exploitation of a minor that took place during the years 2016 and 2017,
stemming from the discovery that he had uploaded 174 images or videos comprising child
pornography or child erotica to his electronic file sharing account. Although Mr. Perry had
no prior criminal convictions, the trial court imposed partial consecutive sentencing after
finding that he qualified as an offender whose record of criminal activity was extensive. A
divided panel of the Court of Criminal Appeals affirmed. State v. Perry, No. W2019-
01553-CCA-R3-CD, 2021 WL 2563039, at *7 (Tenn. Crim. App. June 22, 2021), perm.
app. granted, (Tenn. Nov. 18, 2021). The dissenting judge, citing a lack of proof that Mr.
Perry engaged in a continuous course of downloading and uploading materials over the
alleged time period, concluded that the record did not establish him as an offender whose
record of criminal activity was extensive. Id. at *6–7 (McMullen, J., dissenting).1 Mr.
Perry sought permission to appeal, arguing that the lower courts improperly found him to
be an offender whose record of criminal activity was extensive based solely on the number
of offenses to which he pleaded guilty. We accepted Mr. Perry’s appeal. In this opinion,
we clarify certain principles for imposing consecutive sentencing under Tennessee Code
Annotated section 40-35-115(b)(2) and set forth a non-exclusive list of considerations to
aid determining whether a defendant qualifies as an offender whose record of criminal
activity is extensive. Based on our review, we have determined that the trial court
adequately articulated the reasons for ordering consecutive sentencing on the record.
Affording the trial court’s decision a presumption of reasonableness, we conclude that the
trial court did not err in imposing partial consecutive sentencing. Accordingly, we affirm
the decision of the Court of Criminal Appeals.

        1
         Judge McMullen authored the majority opinion. In that opinion, however, Judge McMullen
disagreed with the majority as to the trial court’s decision to impose partial consecutive sentencing. For
purposes of our opinion, we have characterized Judge McMullen’s view of the issue as a dissent.
                        Tenn. R. App. P. 11 Appeal by Permission;
                    Judgment of the Court of Criminal Appeals Affirmed

JEFFREY S. BIVINS, J., delivered the opinion of the Court, in which ROGER A. PAGE, C.J.,
and SHARON G. LEE, HOLLY KIRBY, and SARAH K. CAMPBELL, JJ., joined.

Kendall Stivers Jones (on appeal), Franklin, Tennessee; and George Morton Googe,
District Public Defender, Greg Gookin, Assistant Public Defender (at trial), for the
appellant, Quinton Devon Perry.

Herbert H. Slatery III, Attorney General and Reporter; Andrée Blumstein, Solicitor
General; Brent C. Cherry, Senior Assistant Attorney General; Jody Pickens, District
Attorney General; and Matthew Floyd, Assistant District Attorney General, for the
appellee, State of Tennessee.

                                                OPINION

                         I. FACTUAL AND PROCEDURAL BACKGROUND

       In August 2017, the National Center for Missing and Exploited Children notified
the Jackson Police Department of a tip it had received from the electronic file sharing
service Dropbox, Inc. The tip indicated that a Dropbox user had uploaded to his Dropbox
account 174 electronic files believed to be child pornography or child erotica. The Jackson
Police Department investigated and confirmed that the uploaded files consisted of still
images and videos depicting minors engaged in sexual activity or posed in a sexual manner.
Further police investigation led authorities to Quinton Devon Perry (“the Defendant”). In
February 2018, police investigators interviewed the Defendant.2 The Defendant initially
denied responsibility but ultimately admitted that he had downloaded the images and
videos and uploaded the files to his Dropbox account using his mobile phone. The
Defendant also admitted that he had shared or traded electronic files with others.

       The Defendant was indicted in July 2018 on twenty-four counts of aggravated
sexual exploitation of a minor. The first six counts alleged that the Defendant

        did knowingly promote, sell, distribute, transport, purchase, or exchange
        material, or possess with the intent to promote, sell, distribute, transport,
        purchase, or exchange material, which includes a minor engaged in sexual


        2
           The Defendant’s statement to police was the subject of a motion to suppress. The record
demonstrates that the trial court denied the motion to suppress. However, the record does not contain the
transcript of the suppression hearing, and as a result, it does not detail the evidence offered at the hearing.

                                                    -2-
        activity or simulated sexual activity that is patently offensive and where the
        number of materials involved is greater than twenty-five (25).

See Tenn. Code Ann. § 39-17-1004(a)(2) (2018).3 Because the first six counts specified
that the number of materials involved was greater than twenty-five, they were classified as
Class B felonies.4 See Tenn. Code Ann. § 39-17-1004(a)(4). The remaining eighteen
counts contained the same factual allegation except that they each corresponded to a single
item of material, and as such, they were classified as Class C felonies. See id. By indicting
the Defendant in this manner, the State maximized the number of Class B felony counts
and remaining Class C felony counts, given that there were a total of 174 images or videos.
Each count of the indictment alleged that the unlawful activity occurred “on or about 2016
through 2017.”

       In June 2019, the Defendant pleaded guilty to all twenty-four counts. At the guilty
plea hearing, the State recounted the facts described above to establish the factual basis for
the offenses. In addition, the State identified a particular Internet Protocol address (“IP
address”)5 from which the Defendant had uploaded the 174 electronic files to his Dropbox
account. In describing the Defendant’s statement to police, the State recounted:

        [The Defendant] stated that he has a problem where he enjoys looking at
        young girls/children for sexual pleasure. He informed [t]he investigators that
        he downloaded images and videos of children committing sexual acts to
        another person and/or touching their naked bodies in a sexual manner. He
        informed investigators that he uploaded this child pornography to his
        Dropbox account and shared or traded the images and videos electronically
        with other people. He did advise that he downloaded and uploaded this
        pornography while he was residing at his grandparents’ house here in
        Madison County . . . and it took place during the years 2016 and 2017.

The Defendant agreed that he had committed the offenses as described by the State.

       The Defendant entered an open or blind guilty plea, meaning that he had no
sentencing agreement with the State. The State filed a motion requesting that the trial court
impose consecutive sentences, arguing that the Defendant was an offender whose record

        3
          Because the pertinent statutory language has not changed since the commission of the Defendant’s
offenses, we cite to the current version of the code.
        4
         Tennessee law specifies that “[w]here the number of materials involved in a violation . . . is greater
than twenty-five (25), the person may be charged in a single count to enhance the class of offense [from a
Class C felony to a Class B felony].” Tenn. Code Ann. § 39-17-1004(a)(2).
        5
          An IP address is a unique string of characters that identifies a particular device using the Internet
Protocol to communicate on the internet or a local computer network.

                                                    -3-
of criminal activity was extensive. See Tenn. Code Ann. § 40-35-115(b)(2) (2019). The
trial court conducted a sentencing hearing in July 2019, at which the State introduced a
presentence report that contained background information about the Defendant as well as
details concerning the offenses.

       The presentence report revealed that the Defendant was born in January 1997,
making him nineteen to twenty years old at the time of the offenses. He had no prior
criminal convictions. However, the Defendant reported that he used marijuana
“occasionally” from age fifteen through twenty. Similarly, the Defendant admitted that he
drank alcohol “on occasion” beginning at age seventeen. The Defendant graduated high
school in May 2016 and lived in Jackson with his grandparents during 2016 and 2017
before moving to nearby Hardeman County. He began working at age thirteen and
continued to work, in a variety of jobs, through his arrest. The Defendant was evaluated
through the use of an assessment tool that gauged the general likelihood to re-offend,
yielding the result of a low risk.

       As for the circumstances surrounding the offenses, the report recounted the facts
described above, but it provided some additional details. The report revealed that law
enforcement authorities, through subpoenas, attempted to obtain information about the IP
address used to complete the “uploads” to the Defendant’s Dropbox account, “using a time
frame five days prior and five days after the date and time of the reported uploads.” In
other words, the report’s references to uploads—plural—suggested that the Defendant
uploaded files to his Dropbox account on more than one occasion. Additionally, law
enforcement authorities obtained information that “mobile devices . . . had been used to
log into the Dropbox account” and “four additional IP addresses . . . had been used to log
into the account.” In other words, consistent with the factual basis from the guilty plea
hearing, the report suggested that the Defendant had allowed others to access his Dropbox
account. Lastly, the report indicated that the 174 images and videos did not involve a single
minor and sex act, but instead involved multiple different minors and multiple sex acts.

       For his part, the Defendant offered his own testimony and that of his mother. The
Defendant emphasized that he had no prior criminal convictions. He also testified that he
was amenable to receiving professional help for his behavior. His mother confirmed that
he had never been in trouble previously and had been a good member of the family.

        After the presentation of proof, the State acknowledged that the Defendant had no
prior criminal convictions but argued that precedent indicated he could qualify as “an
offender whose record of criminal activity is extensive,” Tenn. Code Ann. § 40-35-
115(b)(2), based on the convictions presently before the trial court. The State asked that
two of the B felony counts be run consecutively, with the remaining counts running
concurrently. To support its request, the State pointed, in general terms, to the number of
offenses involved (twenty-four felonies), the particular facts making up the offenses, and
the circumstances detailed in the presentence report.

                                            -4-
        In addressing the question of consecutive sentencing, the Defendant acknowledged
that he would have to serve time in prison given the nature of his convictions6 but requested
that the trial court order the sentences for his multiple offenses to run concurrently.
Recognizing the seriousness of the offenses, the Defendant admitted that “the images . . .
are very graphic and . . . disturbing.” Nevertheless, the Defendant pointed out that although
he “viewed them” and “clearly shared them,” he had not produced the images.
Furthermore, he argued that he had accepted responsibility for the offenses and was
“agreeable to receiving help.” Noting his youth and the fact that he was a high school
graduate, the Defendant contended that he had “a lot of potential still” and argued that he
could “contribute to the community.”

        In setting the Defendant’s sentence at the conclusion of the hearing, the trial court
articulated on the record the substantive sources for its decision. More specifically, the
trial court announced that it would consider the evidence that was presented at the guilty
plea hearing and at the sentencing hearing, including the presentence report.7 The trial
court also announced that it was considering “the principles of sentencing” as well as “the
arguments that have been made by counsel.” In addition, the trial court made specific
reference to statutory enhancement and mitigating factors.

        The trial court articulated the facts and circumstances that it found to be generally
relevant to the sentencing decision. More specifically, the trial court observed that the
Defendant had pleaded guilty to twenty-four separate offenses. The trial court recognized
that the time period of the offenses was “in 2016 and 2017.” Additionally, the trial court
stated that it was considering “the nature and characteristics of the criminal conduct
involved.” In that vein, the trial court noted that “it was a total of 174 images or files” that
comprised the offenses, commenting that “it involved a large amount of child
pornography,” that the Defendant “downloaded numerous child pornographic videos,” and
that the Defendant had engaged in “an extensive amount of criminal activity.” Relatedly,
the trial court took specific note of the proof that the Defendant “stated to investigators that
he has a problem because he enjoys looking at young girls . . . for sexual pleasure.”
Moreover, the trial court commented that “this isn’t just a situation where [the Defendant]
downloaded pornographic material/child pornography which he maintained and viewed for
his own pleasure. Apparently he was sharing some of this or trading some of these images
and videos with other individuals.” As a result, the trial court stated that it considered this


        6
           The parties agreed at the guilty plea hearing that there was no release eligibility for the
Defendant’s Class B felony convictions. See Tenn. Code Ann. § 40-35-501(i) (requiring 100% service,
less sentence credits amounting to no more than 15%, of a sentence for the offense of aggravated sexual
exploitation of a minor involving more than twenty-five images).
        7
          The trial court obviously was aware of the proof adduced at the suppression hearing, but the trial
court’s findings at the sentencing hearing did not refer specifically to such evidence.

                                                   -5-
“a serious offense especially in light of the large amount, the quantity of pornographic
material which he was found to be in possession of.”

       The trial court acknowledged the Defendant’s lack of prior criminal convictions but
did note the Defendant’s prior “criminal behavior” in the form of marijuana usage and
underage alcohol consumption. In addition, the trial court acknowledged that the
Defendant had pleaded guilty and accepted responsibility for his criminal behavior.
Relatedly, the trial court announced that it considered the Defendant’s potential for
treatment and rehabilitation. The trial court also recognized the Defendant’s youth, both
in its general considerations and later in specific findings with respect to statutory
mitigating factors.

        Having identified these general considerations, the trial court addressed statutory
enhancement and mitigating factors. The trial court found that the evidence supported two
enhancement factors: (1) that the Defendant had a previous history of criminal behavior in
addition to that necessary to establish the appropriate sentencing range, and (2) that the
Defendant was a leader in the commission of an offense involving two or more criminal
actors. See Tenn. Code Ann. § 40-35-114(1), (2) (2019). As to the latter, the trial court
reiterated the significance of sharing the pornographic materials with other individuals,
stating that the Defendant was “committing another act of advancing child pornography”
by “turn[ing] around and shar[ing] it with other people.” With respect to mitigating factors,
the trial court found that the Defendant’s conduct neither caused nor threatened serious
bodily injury, referenced the Defendant’s youth, and noted that the Defendant had accepted
responsibility for his crimes. See Tenn. Code Ann. § 40-35-113(1), (6), (13) (2019).

        The applicable sentencing range for the Defendant’s Class B felonies was eight to
twelve years. See Tenn. Code Ann. § 40-35-112(a)(2). The applicable sentencing range
for the Defendant’s Class C felonies was three to six years. See Tenn. Code Ann. § 40-35-
112(a)(3). The trial court sentenced the Defendant to nine years of imprisonment for each
of the six Class B felonies (counts one through six) and to four years for each of the
eighteen Class C felonies (counts seven through twenty-four). In addition, among other
conditions, the trial court recommended that the Defendant be considered for a sex offender
rehabilitative treatment program while in custody.

       Having determined the sentence on each count, the trial court turned to the question
of consecutive sentencing. The trial court expressly reiterated its consideration of the
presentence report. The trial court also reiterated its consideration of the facts and
circumstances surrounding the offenses, making particular mention of the Defendant’s
admitted “serious child pornography problem” and the large number of images involved,
giving great weight to that circumstance. Lastly, the trial court reiterated its consideration
of “the fact that [the Defendant] not only possessed these [files], but apparently he shared
and traded a lot of these child pornography videos and pictures with other individuals.”
Relying on the “number of convictions and the number of offenses he’s committed and the

                                            -6-
number of offenses he’s pled guilty to,” the trial court found that the Defendant was as an
“offender whose record of criminal activity is extensive.” See Tenn. Code Ann. § 40-35-
115(b)(2). The trial court then ordered counts one through three to be served concurrently
as a group, but consecutively to counts four through twenty-four, for an effective total
sentence of eighteen years of imprisonment. The trial court specifically found “that the
aggregate length of this [eighteen-]year sentence reasonably relates to the number of
offenses for which the defendant stands convicted.”

       On direct appeal, the Defendant challenged both the length of the individual
sentences for his offenses and the trial court’s decision to impose consecutive sentencing.
As to the length of the individual sentences, the Court of Criminal Appeals noted that “the
record shows the trial court carefully considered the evidence, the statutory enhancement
and mitigating factors, and the purposes and principles of sentencing when imposing
sentence” and concluded that “the trial court did not wholly depart from the sentencing
act.” State v. Perry, No. W2019-01553-CCA-R3-CD, 2021 WL 2563039, at *7 (Tenn.
Crim. App. June 22, 2021), perm. app. granted, (Tenn. Nov. 18, 2021). Accordingly, the
Court of Criminal Appeals unanimously affirmed the length of the individual sentences.
Id.

        With respect to the imposition of consecutive sentencing, however, the intermediate
appellate court was divided. The majority “[did] not believe the trial court abused its
discretion in determining that the Defendant had a record of extensive criminal history”
and affirmed the imposition of consecutive sentencing. Id. Judge Camille R. McMullen
dissented. In Judge McMullen’s view, “[t]he record shows the trial court justified
consecutive sentencing based solely upon the number of convictions to which the
Defendant pleaded guilty without consideration of the pervasiveness of the Defendant’s
illegal behavior.” Id. at 6 (McMullen, J., dissenting). Judge McMullen further stated:

       There is no question that the Defendant knowingly transferred or exchanged
       174 images of child pornography as charged in the multiple count indictment.
       While this conduct was repulsive and repugnant, there was no proof in the
       record that the Defendant engaged in a continuous course of downloading or
       uploading the materials for the year long period alleged in each of the twenty-
       four counts of the indictment. In other words, the Defendant could have
       engaged in a single electronic transfer to facilitate the download/upload of
       all 174 images of child pornography.

Id. Accordingly, Judge McMullen concluded that the record did not establish that the
Defendant had an extensive record of criminal activity. Id. at 7.

       The Defendant appealed to this Court solely with regard to the issue of consecutive
sentencing. The Defendant contends that the trial court erred by finding an extensive
record of criminal activity based solely on the number of convictions. Likewise, the

                                            -7-
Defendant contends that the Court of Criminal Appeals erred when it “impliedly found that
the number of convictions, by itself, can support a finding of extensive criminal history.”
From our review of the record, we have determined that the trial court did not base its
finding that the Defendant was an offender whose record of criminal activity was extensive
solely on the number of convictions. Furthermore, we conclude that although the trial
court’s treatment of the relevant considerations could have exhibited more depth, the record
reflects that the trial court sufficiently articulated its reasons for ordering consecutive
sentences in accordance with the purposes and principles of sentencing such that the abuse
of discretion standard, with a presumption of reasonableness, applies on appeal. See State
v. Pollard, 432 S.W.3d 851, 861–62 (Tenn. 2013). Applying that standard, we conclude
that the trial court did not err in imposing partial consecutive sentencing. Accordingly, we
affirm the judgment of the Court of Criminal Appeals.

                                       II. ANALYSIS

        Tennessee law provides that “[i]f the defendant pleads guilty or is convicted in one
trial of more than one offense, the trial judge shall determine whether the sentences will be
served concurrently or consecutively.” Tenn. R. Crim. P. 32(c)(1); see also Tenn. Code
Ann. § 40-35-115(a). Tennessee law further provides that consecutive sentencing, apart
from certain instances in which it is mandatory, may be imposed by the trial court only
under specified circumstances. Those circumstances principally include when:

       (1)    The defendant is a professional criminal who has knowingly devoted
              the defendant’s life to criminal acts as a major source of livelihood;
       (2)    The defendant is an offender whose record of criminal activity is
              extensive;
       (3)    The defendant is a dangerous mentally abnormal person so declared
              by a competent psychiatrist who concludes as a result of an
              investigation prior to sentencing that the defendant’s criminal conduct
              has been characterized by a pattern of repetitive or compulsive
              behavior with heedless indifference to consequences;
       (4)    The defendant is a dangerous offender whose behavior indicates little
              or no regard for human life and no hesitation about committing a
              crime in which the risk to human life is high;
       (5)    The defendant is convicted of two (2) or more statutory offenses
              involving sexual abuse of a minor with consideration of the
              aggravating circumstances arising from the relationship between the
              defendant and victim or victims, the time span of defendant’s
              undetected sexual activity, the nature and scope of the sexual acts and
              the extent of the residual, physical and mental damage to the victim
              or victims;
       (6)    The defendant is sentenced for an offense committed while on
              probation; or

                                            -8-
        (7)     The defendant is sentenced for criminal contempt.

Tenn. Code Ann. § 40-35-115(b).8 To impose consecutive sentencing under Tennessee
Code Annotated section 40-35-115, the trial court must find that the proof establishes at
least one of the seven listed classifications by a preponderance of the evidence. Id. Even
when the proof establishes one of the classifications, the trial court is afforded discretion
in deciding whether and to what degree to impose consecutive sentencing. See id. (stating
that the trial court, upon finding that the defendant is eligible for consecutive sentencing,
“may order sentences to run consecutively”); see also State v. Dorantes, 331 S.W.3d 370,
392 (Tenn. 2011) (recognizing that whether sentences are to be served concurrently or
consecutively is primarily within the discretion of the trial court); In re Sneed, 302 S.W.3d
825, 829 (Tenn. 2010) (recognizing that the decision to impose consecutive sentencing is
a “matter entrusted to the sound discretion of the sentencing court”).

        Some of the classifications set forth in section 40-35-115 are relatively
straightforward to determine. See, e.g., Tenn. Code Ann. § 40-35-115(b)(6) (“The
defendant is sentenced for an offense committed while on probation.”), 40-35-115(b)(7)
(“The defendant is sentenced for criminal contempt.”). Others, however, are less so. See,
e.g., Pollard, 432 S.W.3d at 863 (recognizing the more “subjective” nature of the dangerous
offender classification under Tennessee Code Annotated section 40-35-115(b)(4)). In this
appeal, we address one of the latter classifications, section 40-35-115(b)(2), and we take
this opportunity to set forth relevant considerations for determining whether a defendant
qualifies for consecutive sentencing as “an offender whose record of criminal activity is
extensive.”

                                        A. Standard of Review

        In recent years, this Court has examined criminal sentencing procedure in the wake
of landmark decisions from the United States Supreme Court and corresponding legislative
changes enacted by the Tennessee General Assembly. See generally State v. Bise, 380
S.W.3d 682, 693–99 (Tenn. 2012); Pollard, 432 S.W.3d at 856–62. We will not repeat in
this opinion the comprehensive examinations in Bise and Pollard of the developments in
caselaw and legislation. For purposes of this appeal, suffice it to say that one result of our
prior examinations has been the clarification of the standard of review for sentencing
decisions under the Tennessee Criminal Sentencing Reform Act of 1989, as amended (“the
Sentencing Act”). In Bise, we addressed the principles governing appellate review of the
trial court’s decision setting the length of sentence for an individual conviction. Bise, 380
S.W.3d at 684. We adopted “an abuse of discretion standard of review, granting a
presumption of reasonableness to within-range sentencing decisions that reflect a proper

        8
         Tennessee Code Annotated section 40-35-115(b) was amended in 2021. Act of May 4, 2021, ch.
500, § 15, 2021 Tenn. Pub. Acts 1570, 1572 (codified at Tenn. Code Ann. § 40-35-115(b) (Supp. 2021)
(adding subsection -115(b)(8))). We refer to the version in effect at the time of the Defendant’s sentencing.

                                                   -9-
application of the purposes and principles of our Sentencing Act.” Id. at 707. We followed
suit in Pollard with respect to the principles governing appellate review of the trial court’s
decision to impose consecutive sentencing. Pollard, 432 S.W.3d at 853. Analogous to our
holding in Bise, we announced that “the abuse of discretion standard, accompanied by a
presumption of reasonableness, applies to consecutive sentencing determinations.” Id. at
860. In each instance, we recognized that “the trial court must be afforded broad discretion
in its sentencing decisions.” Id. at 861. As we stated in Bise, “trial courts, ‘familiar with
their locale and having seen the evidence and the defendant, as well as possessing the
benefit of experience in sentencing matters, should retain that discretion necessary to
achieve all of the purposes of the [Sentencing] Act.’” 380 S.W.3d at 709 (alteration in
original) (quoting State v. Moss, 727 S.W.2d 229, 237 (Tenn. 1986)).

       However, we also noted in Bise that “appellate courts cannot properly review a
sentence if the trial court fails to articulate in the record its reasons for imposing the
sentence.” Bise, 380 S.W.3d at 705–06 n.41 (citing Tenn. Code Ann. § 40-35-210(e)).
“[O]ur ruling in Bise specifically requires trial courts to articulate the reasons for the
sentence in accordance with the purposes and principles of sentencing in order for the abuse
of discretion standard with a presumption of reasonableness to apply on appeal.” Pollard,
432 S.W.3d at 861 (citing Bise, 380 S.W.3d at 698–99). In Pollard, we emphasized the
following principle:

              In the context of consecutive sentencing, the presumption of
       reasonableness applies similarly [to the reasoning in Bise], giving deference
       to the trial court’s exercise of its discretionary authority to impose
       consecutive sentences if it has provided reasons on the record establishing as
       least one of the seven grounds listed in Tennessee Code Annotated section
       40-35-115(b).

Pollard, 432 S.W.3d at 861; see also Tenn. R. Crim. P. 32(c)(1) (stating that in ordering
consecutive sentencing, the trial court “shall specify the reasons for this decision”).

       Although we repeatedly have stressed the importance of placing findings on the
record, we also have recognized that there is no requirement that the trial court’s reasoning
be “particularly lengthy or detailed.” Bise, 380 S.W.3d at 706. In Bise, we quoted with
approval the United States Supreme Court’s guidance that the trial court simply must “set
forth enough to satisfy the appellate court that he has considered the parties’ arguments
and has a reasoned basis for exercising his own legal decisionmaking authority.” Id.
(quoting Rita v. United States, 551 U.S. 338, 356–57 (2007)). Of course, we also have
remarked that, on a practical level, “less comprehensive findings may require appellate
courts to more carefully review the record.” Bise, 380 S.W.3d at 706. On appeal, the
burden of showing that a sentence is improper is on the appealing party. Tenn. Code Ann.
§ 40-35-401(d) (Sentencing Commission Comments); see also State v. Dickson, 413
S.W.3d 735, 748 (Tenn. 2013).

                                            - 10 -
        As we stated above, in the context of consecutive sentencing, the Sentencing Act
provides that as a prerequisite to imposing consecutive sentences under section 40-35-115,
the trial court must find by a preponderance of the evidence that the defendant qualifies for
consecutive sentencing under one of the classifications set forth in section 40-35-115(b).9
Only upon determining that the defendant meets the criteria for one of the classifications
in section 40-35-115(b) does the trial court then choose whether, and to what degree, to
impose consecutive sentencing based on the facts and circumstances of the case, bearing
in mind the purposes and principles of sentencing. See Tenn. Code Ann. § 40-35-115(b).
Our adoption of the abuse of discretion standard has not eliminated the requirements
associated with section 40-35-115. See Pollard, 432 S.W.3d at 863 (stating that the
adoption of the abuse of discretion standard did not eliminate the requirements necessary
to impose consecutive sentencing for the dangerous offender classification under section
40-35-115(b)(4)).

      In this appeal, the question presented by the Defendant focuses on the initial
determination under section 40-35-115(b)(2)—whether the Defendant was an offender
whose record of criminal activity was extensive.

                  B. Consecutive Sentencing Under Section 40-35-115(b)(2)

      As a general matter, in determining an appropriate sentence, the Sentencing Act
provides that the trial court shall consider:

        (1)     The evidence, if any, received at the trial and the sentencing hearing;
        (2)     The presentence report;
        (3)     The principles of sentencing and arguments as to sentencing
                alternatives;
        (4)     The nature and characteristics of the criminal conduct involved;
        (5)     Evidence and information offered by the parties on the mitigating and
                enhancement factors set out in §§ 40-35-113 and 40-35-114;
        (6)     Any statistical information provided by the administrative office of
                the courts as to sentencing practices for similar offenses in Tennessee;
        (7)     Any statement the defendant wishes to make on the defendant’s own
                behalf about sentencing; and


        9
         We recently recognized a similar structure in the context of probation revocation hearings. State
v. Dagnan, 641 S.W.3d 751 (Tenn. 2022). In Dagnan, we held that the standard of review for probation
revocation decisions—both the decision of whether or not to revoke probation and the decision, assuming
revocation, of what consequence to impose—is abuse of discretion with a presumption of reasonableness.
Id. at 753. However, we noted that as a prerequisite, “the trial court must determine whether the
preponderance of the evidence at the revocation hearing establishes that the defendant violated the
conditions of his or her release.” Id. at 757 n.4.

                                                 - 11 -
       (8)    The result of the validated risk and needs assessment conducted by
              the department and contained in the presentence report.

Tenn. Code Ann. § 40-35-210(b). Additionally, the Sentencing Act identifies various
purposes of sentencing at Tennessee Code Annotated section 40-35-102. See Bise, 380
S.W.3d at 691. Likewise, the Sentencing Act also identifies various principles of
sentencing, sometimes referred to as “considerations,” at Tennessee Code Annotated
section 40-35-103. See Bise, 380 S.W.3d at 689 n.7. These purposes and principles, in
the context of consecutive sentencing, reflect that “[a]lthough statutory criteria may
support the imposition of consecutive sentences, the overall length of the sentence must be
‘justly deserved in relation to the seriousness of the offense[s],’ Tenn. Code Ann. § 40-35-
102(1), and ‘no greater than that deserved’ under the circumstances, id. at § 40-35-103(2).”
Sneed, 302 S.W.3d at 828–29. As for consecutive sentencing under section 40-35-
115(b)(2) in particular, we have observed that “[c]onsecutive sentencing based on an
offender’s extensive record of criminal activity is appropriate to protect society from those
who ‘resort to criminal activity in furtherance of their anti-societal lifestyle.’” Dickson,
413 S.W.3d at 749 (quoting Gray v. State, 538 S.W.2d 391, 393 (Tenn. 1976)). In addition,
consecutive sentencing under section 40-35-115(b)(2) is appropriate “to protect the public
from an individual not likely to be rehabilitated.” State v. Brewer, 875 S.W.2d 298, 303
(Tenn. Crim. App. 1993).

        Section 40-35-115(b)(2) authorizes consecutive sentencing for an offender “whose
record of criminal activity is extensive.” However, this classification is not self-defining,
and the Sentencing Act does not provide a precise meaning. Most significantly, the
Sentencing Act does not define what constitutes an “extensive” record of criminal activity.
Tennessee law requires that the criminal code be “construed according to the fair import of
its terms.” Tenn. Code Ann. § 39-11-104 (2018). We have recognized that, in the absence
of statutory definitions, we may look to authoritative dictionaries. State v. Deberry, 651
S.W.3d 918, 925 (Tenn. 2022); State v. Majors, 318 S.W.3d 850, 859 (Tenn. 2010); accord
Crawford v. Metro. Gov’t of Nashville & Davidson Cnty., 555 U.S. 271, 276 (2009)
(observing that a statutory term left undefined by the statute “carries its ordinary
meaning”). In common usage, “extensive” is defined in various ways, all sharing
similarities. For instance, Black’s Law Dictionary defines “extensive” as “[w]idely
extended in space, time, or scope.” Extensive, Black’s Law Dictionary (6th ed. 1990).
Merriam-Webster’s definitions include “marked by considerable length,” “large in
amount,” or “considerable in number.” Extensive, Webster’s 3d New Int’l Dictionary
(1986). Similarly, the Oxford English Dictionary defines “extensive” in various ways,
including “extending over or occupying a large surface or space,” “large in amount,” or
“large in scope.” Extensive, The Oxford English Dictionary (2d ed. 1989). Needless to
say, these definitions provide guidance but not precise directions. However, we glean from
them a common thread from which we conclude that an “extensive” record of criminal
activity, for purposes of section 40-35-115(b)(2), is that which is considerable or large in
amount, time, space, or scope.

                                           - 12 -
        Thus, in making the finding that an offender has an extensive record of criminal
activity, courts should look to those facts from which they can determine that the
defendant’s record of criminal activity is considerable or large in amount, time, space, or
scope. Our prior opinions have not examined consecutive sentencing under section 40-35-
115(b)(2) in significant detail. See Dickson, 413 S.W.3d at 748–49; Sneed, 302 S.W.3d at
828–29; State v. Banks, 271 S.W.3d 90, 147–48 (Tenn. 2008); State v. Allen, 259 S.W.3d
671, 689–90 (Tenn. 2008); State v. Pettus, 986 S.W.2d 540, 545 (Tenn. 1999). This appeal
presents an opportunity for this Court to offer guidance on relevant considerations that
ordinarily will inform the determination of whether an offender’s record of criminal
activity is extensive. To that end, and with the general definitions of “extensive” in mind,
courts should look to the following non-exclusive considerations in evaluating whether the
proof establishes that the defendant is an offender whose record of criminal activity is
extensive:

        (1)     The amount of criminal activity, often the number of convictions, both
                currently before the trial court for sentencing and prior convictions or
                activity;10
        (2)     The time span over which the criminal activity occurred;11
        (3)     The frequency of criminal activity within that time span;12
        (4)     The geographic span over which the criminal activity occurred;13



        10
           See, e.g., Dickson, 413 S.W.3d at 748 (finding extensive criminal activity based on “numerous
prior convictions” indicating “a consistent pattern of operating outside the confines of lawful behavior”);
Sneed, 302 S.W.3d at 829 (finding extensive criminal activity based on fifty contempt convictions presently
before the Court).
        11
          See, e.g., State v. Kim, No. W2017-00186-CCA-R3-CD, 2018 WL 1679346, at *14 (Tenn. Crim.
App. Apr. 6, 2018) (finding extensive criminal activity based on fourteen offenses that took place over a
five-month period); State v. McIntosh, No. E2017-01353-CCA-R3-CD, 2018 WL 2259183, at *1, *5
(Tenn. Crim. App. May 17, 2018) (finding extensive criminal activity based on sixteen offenses that took
place over a five-month period and a seventeenth offense that occurred three to four years earlier).
        12
          See, e.g., State v. Franklin, No. M2018-01958-CCA-R3-CD, 2020 WL 4280692, at *10, *27
(Tenn. Crim. App. July 27, 2020) (finding extensive criminal activity based on repeated instances of prior
unlawful behavior recurring regularly across seventeen years); State v. Bailey, No. E2001-02443-CCA-R3-
CD, 2002 WL 2012652, at *4 (Tenn. Crim. App. Aug. 28, 2002) (finding extensive criminal activity based
on seven separate offenses that occurred over an eleven-month period).
        13
          See, e.g., State v. Prince, No. M2012-02488-CCA-R3-CD, 2013 WL 2447859, at *1, *4 (Tenn.
Crim. App. June 6, 2013) (finding extensive criminal activity based on a four-county crime spree that
involved more than thirty convictions); State v. Bennett, No. M2002-01215-CCA-R3-CD, 2003 WL
1562090, at *3 (Tenn. Crim. App. Mar. 26, 2003) (finding extensive criminal activity based on, in part, a
four-county crime spree that involved eighteen convictions).


                                                  - 13 -
        (5)     Multiplicity of victims of the criminal activity;14 and
        (6)     Any other fact about the defendant or circumstance surrounding the criminal
                activity or convictions, present or prior, that informs the determination of
                whether an offender’s record of criminal activity was considerable or large
                in amount, time, space, or scope.

These considerations very well may intersect in a given case, such that one consideration
is best understood in reference to another.15 Having set forth the considerations, we will
offer more detail in the context of examining them as applied to this case.

                 C. The Trial Court’s Consecutive Sentencing Determination

        The Defendant argues to this Court that some lower courts, “including the trial court
and a majority of the Court of Criminal Appeals panel in this case[,] seem to think that
once a defendant has a certain number of convictions, no other proof is needed to establish
by a preponderance of the evidence that a record of criminal activity is ‘extensive’ for
purposes of section 40-35-115(b)(2).” Building on this argument, the Defendant contends
that his number of convictions is misleading in the sense that he

        pleaded guilty to 24 offenses—not because the proof showed that his actions
        demonstrated prolonged or sustained criminal activity—but because the
        statute that governs aggravated sexual exploitation provides that a defendant
        ‘may be charged in a separate count for each individual image, picture,
        drawing, photograph, motion picture film, videocassette tape, or other
        pictorial representation,’ regardless of whether all materials were acquired or
        downloaded as part of the same act or transaction.

The Defendant argues that because the “number of convictions was solely a function of the
nature in which the aggravated sexual exploitation statute allowed the State to indict,” the
trial court “should not have relied solely on the number of convictions” to determine that
he was an offender whose record of criminal activity was extensive.

      The record reflects that, at the conclusion of the sentencing hearing, the trial court
addressed the question of consecutive sentencing as follows:

        14
          See, e.g., State v. Hepburn, No. M2008-01979-CCA-R3-CD, 2010 WL 2889101, at *11 (Tenn.
Crim. App. July 23, 2010) (finding extensive criminal activity based on, in part, sixty-two property offenses
against twenty-six businesses); State v. Wells, No. W2003-02282-CCA-R3-CD, 2004 WL 1606976, at *2
(Tenn. Crim. App. July 16, 2004) (finding extensive criminal activity based on, in part, forty-eight property
offenses against at least twenty-eight victims).
        15
          The facts bearing on these considerations likely also will provide at least part of the basis from
which the trial court decides, in its discretion, whether to impose consecutive sentencing and, if so, how
many terms to run consecutively.

                                                   - 14 -
               Now, the State has requested that I consider consecutive sentencing
        and certainly that is something I have to look at. I also consider the
        presentence report and the [D]efendant’s physical and mental condition
        which, you know, he admits to this serious child pornography problem. I
        consider the facts and circumstances surrounding the offenses and primarily
        I’m looking at the number of images that he had downloaded, 174 either
        photographs or videos involving child pornography which is extensive. It’s
        a large number of documents and items that he possessed. I do give great
        weight to that.

                I do find under T[enn]. C[ode] A[nn]. [§] 40-35-115 that his record of
        criminal activity is extensive based upon the number of convictions and the
        number of offenses he’s committed and the number of offenses he’s pled
        guilty to. I do find that to be extensive.

                I also consider the fact that he not only possessed these, but apparently
        he shared and traded a lot of these child pornography videos and pictures
        with other individuals. You know, I do take that into consideration as part
        of the facts and circumstances of this case.

After deciding to impose partial consecutive sentencing for an effective term of eighteen
years of imprisonment, the trial court further commented:

        I feel like the 18 year sentence is appropriate given the extensive criminal
        convictions here today. I also find that the aggregate length of this 18 year
        sentence reasonably relates to the number of offenses for which the defendant
        stands convicted. As I said, 174 separate items in each one he could be
        sentenced for, I mean, each one could carry anywhere from eight to twelve
        years just for one,16 but I am going to give him – just run these three counts
        consecutive to all of the other counts so it will be a total of 18 year sentence
        that he’ll have to serve.

Against this factual backdrop, we examine the trial court’s determination that the
Defendant was an offender whose record of criminal activity was extensive in light of the
considerations we set forth earlier in this opinion.


        16
          The trial court misspoke with respect to the potential term for each separate item. The relevant
offense would be a Class B felony, with a sentencing range of eight to twelve years, only if the number of
items were greater than twenty-five. See Tenn. Code Ann. §§ 39-17-1004(a)(4); 40-35-112(a)(2). Indeed,
six of the Defendant’s convictions were Class B felonies, and the trial court sentenced the Defendant
accordingly. However, the sentencing range for an offense related to each individual item, a Class C felony,
would be three to six years. See Tenn. Code Ann. §§ 39-17-1004(a)(4); 40-35-112(a)(3).

                                                  - 15 -
        Tennessee courts uniformly consider the amount of criminal activity, often the
number of convictions, in deciding consecutive sentencing under section 40-35-115(b)(2).
See, e.g., Dickson, 413 S.W.3d at 748; Sneed, 302 S.W.3d at 829. The fact obviously bears
on the question of whether an offender has an extensive record of criminal activity. In this
case, the trial court recognized that the Defendant has no prior convictions. Although not
a point of contention in this appeal, we clarify that a defendant need not have prior criminal
convictions or activity to qualify as an offender whose record of criminal activity is
extensive for purposes of section 40-35-115(b)(2). See Sneed, 302 S.W.3d at 829 (citing
State v. Cummings, 868 S.W.2d 661, 664, 667 (Tenn. Crim. App. 1992)); State v. Palmer,
10 S.W.3d 638, 648–49 (Tenn. Crim. App. 1999). Of course, prior convictions or criminal
activity may demonstrate “a consistent pattern of operating outside the confines of lawful
behavior” and provide some stronger measure of justification for finding that a defendant
is an offender whose record of criminal activity is extensive. Dickson, 413 S.W.3d at 748.
However, we do not believe the Sentencing Act requires criminal activity apart from that
for which the defendant is being sentenced to support the relevant finding under section
40-35-115(b)(2).17

       The State points out in its brief before this Court that the Defendant—twenty-two
years old at the time of sentencing—does have a record of prior criminal activity in the
form of occasional marijuana usage, from age fifteen through approximately twenty, and
occasional underage alcohol consumption, beginning at age seventeen. The trial court
referred to this criminal activity in setting the length of the Defendant’s individual terms,
giving “some substantial weight” to the marijuana usage but “[not] a lot of weight” to the
alcohol usage. However, although obviously aware of the criminal activity, the trial court
did not refer to this activity when addressing the issue of consecutive sentencing.18

       As for present criminal activity, the trial court clearly observed that the Defendant
pleaded guilty to twenty-four counts of aggravated sexual exploitation of a minor, stating
that the Defendant’s “record of criminal activity is extensive based upon the number of
convictions.” The Defendant contends that the number of convictions is misleading—and

        17
           “Record” certainly can refer to a history of prior convictions. See Record, The Oxford English
Dictionary (2d ed. 1989) (defining “record,” in part, as an account of a person’s conduct in a particular
sphere, especially a record or history of criminal convictions or prison sentences). However, we do not
believe “record” as used in section 40-35-115(b)(2) is confined to criminal convictions (or criminal activity)
other than that for which the defendant is being sentenced. Instead, we believe that “record” refers more
generally to the sum of the defendant’s actions or conduct in the particular area of criminal activity. See
Record, Webster’s 3d New Int’l Dictionary (1986) (defining “record,” in part, as a body of known, recorded,
or available facts about something); see also Palmer, 10 S.W.3d at 648 (identifying an offender’s “record”
of criminal activity as “his or her history of criminal activity,” including both the offenses for which the
defendant is being sentenced and any other criminal activity).
        18
           Similarly, although the record contains evidence of some limited prior criminal activity, given
the nature and circumstances of the activity, we believe it carries very little, if any, weight in establishing
that the Defendant has an extensive record of criminal activity.

                                                    - 16 -
does not reflect an extensive record of criminal activity—in that it is the result of
prosecutorial charging discretion.19 The Defendant therefore argues that the fact that he
stands convicted of twenty-four offenses, by itself, does not establish a sufficient basis
from which to find that he has an extensive record of criminal activity and that the trial
court erred by relying “solely on the number of convictions” to find that he qualified for
consecutive sentencing under section 40-35-115(b)(2).

        Based on our review of the record, however, we respectfully disagree with the
Defendant’s contention that the trial court relied solely on the fact that he stood convicted
of twenty-four offenses in determining that he qualified as an offender whose record of
criminal activity was extensive. The trial court also considered the number of images and
videos, referring to the “large number of documents and items that [the Defendant]
possessed” as “extensive.” In our view, the trial court properly looked to the amount of
child pornography that the Defendant possessed—for that was the nature of the
Defendant’s criminal activity—in determining whether his record of criminal activity was
extensive. Moreover, we agree with the trial court that possession of 174 images or videos
of child pornography, regardless of the resulting number of convictions, reflects criminal
activity that was considerable in amount or scope.

       Furthermore, the trial court also considered the fact that the Defendant not only
possessed the 174 images or videos at issue, but also admittedly had shared or traded child
pornography with others. In our view, this fact bears on the scope of the Defendant’s
criminal activity. We agree with the trial court that actually having shared or traded child
pornography reflects criminal activity on the part of the Defendant more considerable in
scope than simply having possessed child pornography, even with intent to distribute or
exchange.

       The Defendant makes the point that the trial court failed to consider the time span
involved in committing the offenses, suggesting that “the illegal materials were
downloaded online, and thus could have been acquired all at one time, in a single
transaction.” Indeed, the record reflects that the trial court did not refer to the time span of
the Defendant’s criminal activity when addressing consecutive sentencing, nor did the trial
court directly address the frequency of criminal activity within the time span.20 As we
explained above, the time span of criminal activity and frequency of criminal activity
within that time span often are relevant considerations in determining whether an offender
has an extensive record of criminal activity. In this respect, the trial court’s failure to

        19
           Of course, although the State has charging discretion under the applicable statute, the Defendant
voluntarily chose to plead guilty to twenty-four separate counts. We also note that the Defendant did not
make this point—that his number of offenses was misleading and did not reflect an extensive record of
criminal activity—to the trial court at the sentencing hearing.

         The record does reveal that earlier in the sentencing hearing, the trial court stated: “Back in 2016
        20

and 2017 was the time he committed the offenses.”

                                                   - 17 -
address these considerations reveals a shortcoming in addressing whether the Defendant
qualified as an offender whose record of criminal activity was extensive under the
circumstances of this case.21

       Considering the entirety of the record, however, we do not believe the trial court’s
deficiency in specifically addressing the time span and frequency of criminal activity
negates the presumption of reasonableness for the sentencing decision. The record shows
that the trial court specifically—and properly—articulated the substantive sources for its
sentencing decision and followed appropriate sentencing procedure. Furthermore, the trial
court identified on the record multiple facts—all properly related to relevant considerations
concerning the amount and scope of the Defendant’s criminal activity—from which it
found that the Defendant qualified as an offender whose record of criminal activity was
extensive. The trial court articulated on the record its reasons for ordering partial
consecutive sentencing, thereby providing a basis for meaningful appellate review. See
Pollard, 432 S.W.3d at 862. Accordingly, the trial court’s findings, although lacking in
some respects, were sufficient to merit the presumption of reasonableness. Cf. Bise, 380
S.W.3d at 705–06 (holding that a trial court’s misapplication of an enhancement or
mitigating factor does not invalidate the presumption of reasonableness). Thus, we must
uphold the trial court’s sentencing decision absent an abuse of discretion. See Pollard, 432
S.W.3d at 862.

       “A court abuses its discretion when it causes an injustice to the party challenging
the decision by (1) applying an incorrect legal standard, (2) reaching an illogical or
unreasonable decision, or (3) basing its decision on a clearly erroneous assessment of the
evidence.” Harmon v. Hickman Cmty. Healthcare Servs., Inc., 594 S.W.3d 297, 305
(Tenn. 2020) (quoting Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)).
Having carefully reviewed the record, we discern no such error on the part of the trial court
in ordering partial consecutive sentencing totaling eighteen years of imprisonment after
finding that the Defendant was an offender whose record of criminal activity was extensive.
The Defendant pleaded guilty to twenty-four separate offenses. We recognize that the
nature of the Defendant’s offenses resulted in flexibility as to how many individual
offenses he was charged with, and this circumstance is worthy of consideration in
evaluating the amount of criminal activity at issue in this case and the appropriate
sentence.22 To that end, however, the record is clear that the Defendant possessed a large
amount of child pornography—174 images or videos, involving multiple different minors
and multiple sex acts. Moreover, the Defendant not only possessed the 174 images or
videos with the intent to distribute or exchange, the Defendant admittedly shared or traded
child pornography with others. Lastly, although the trial court did not engage in an analysis
        21
          We note that neither the State nor the Defendant made mention of the time span or the frequency
of criminal activity when arguing before the trial court as to consecutive sentencing.
        22
           We reiterate, however, that the Defendant voluntarily chose to plead guilty to twenty-four
separate offenses.

                                                 - 18 -
of the time span or frequency of the Defendant’s criminal activity when deciding the issue
of consecutive sentencing, according to the factual basis recounted at the guilty plea
hearing, the Defendant’s criminal activity “took place during the years 2016 and 2017.”
Furthermore, the record indicates that the Defendant uploaded files to his Dropbox account
on multiple occasions. In other words, the record belies any notion that the Defendant’s
criminal activity was comprised of a single occasion. Because the parties did not develop
this issue at the sentencing hearing, the record leaves some degree of uncertainty as to just
how considerable the Defendant’s criminal activity was in terms of time span and
frequency.23 Nevertheless, the record in this regard does not militate against the conclusion
that other facts demonstrated that the Defendant’s criminal activity was considerable in
amount and scope. Thus, the record supports the trial court’s finding that the Defendant
was an offender whose record of criminal activity was extensive. From our review, the
Defendant has not demonstrated that the trial court applied an incorrect legal standard,
reached an illogical or unreasonable decision, or based its decision on a clearly erroneous
assessment of the evidence. Accordingly, we discern no error in the trial court’s sentencing
decision.

                                      III. CONCLUSION

       For the foregoing reasons, we hold that the trial court did not err in determining that
the Defendant qualified under Tennessee Code Annotated section 40-35-115(b)(2) as an
offender whose record of criminal activity was extensive and in imposing partial
consecutive sentencing for an effective total term of eighteen years of imprisonment. We
therefore affirm the judgment of the Court of Criminal Appeals.

       Because the Defendant appears to be indigent, the costs of this appeal are taxed to
the State.

                                                      _________________________________
                                                      JEFFREY S. BIVINS, JUSTICE




       23
         We again note that the Defendant bears the burden of showing on appeal that the sentence
imposed by the trial court is improper. See Tenn. Code Ann. § 40-35-401(d) (Sentencing Commission
Comments).

                                             - 19 -